Case 1:20-cv-00427-BLW Document 40-1 Filed 11/19/20 Page 1of4

EXHIBIT XVIII.

Pant veOete-RLO
Case No: 122°C “0427 8 Inmate Name: Beree La

pate fi Lae pate IDOc#: S305.

Document Title: ELL i RM nancuhs
Inmate Initials Verifying Page Count: CE i

 

Total Pages:

 

Document(s)___of

 
Case 1:20-cv-00427-BLW Document 40-1 Filed 11/19/20 Page 2 of 4

LIST OF EXHIBITS

Exhibit XVIII. Corizon Health Medical Information Update/Response p. 1 of 1
Case 1:20-cv-00427-BLW Document 40-1 Filed 11/19/20 Page 3 LED gi Xx

a N
Cz O MEDICAL INFORMATION UPDATE/RESPONSE

HEALTH*

 

 

 

 

 

INMATE NAME: IDOC#:
HU: DATE:
This is an update/report regarding your healthcare:
You are scheduled to see the: OO NP/PA C1 Physician
LC) Director of Nursing LJ Specialist

LJ HS Administrator

 

You missed your appointment for HSR # on
C1 Submit a new Health Service Request

LJ You are Rescheduled. Please watch the callout

 

Medications have arrived for you. Pick them up during KOP pick up.

 

You have medications that are due for a refill/renewal please submit request for a refill/renewal,

 

 

 

if needed.
You are scheduled for | ( Lab Tests LO X-Rays C1 Minor Surgery
LJ Outpatient clinic L] Dental LC] Optometry
XO Chronic Disease [1] Other; Please watch the callout

 

 

 

 

You have been assigned a lower bunk beginning

 

 

You have been placed on a medical hold to ensure continuity of care.

 

You have been assigned an ice memo beginning ending

 

 

Your request has been forwarded to the mental health staff.

 

You will receive your meals in your housing unit beginning ending

 

Your Lab results show no significant abnormalities.

 

Your X-ray results show no significant abnormalities.

 

If you need assistance to better understand this form, please submit a request to medical staff
Si necesita ayuda para entender mejor este formulario, por favor envie una solicitud al personal médico

 

Notes:

 

 

 

 

Staff Signature: Date:

 

NA3994ID Revised 10/2018 © 2018 Corizon Health, Inc.
Issued 7/2017 Page 1of1
Case 1:20-cv-00427-BLW Document 40-1 Filed 11/19/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerald Anfelo Barcella, certify that on this 28h day of November,

2020, I caused to be served a true and correct copy of the foregoing document

to the below named individuals, by giving these documents to the ISCI paralegal

for electronic filing and/or mailing.

Kevin West

Dylan Eaton

Parsons, Behle, & Latimer
800 W. Main St., Suite 1300
Boise, Idaho 83702

Robert A. Barry,

Deputy Attorney General for Idaho
Mark Kubinski,

Deputy Attorney General for Idaho
1299 North Orchard Street, Suite 110
Boise, Idaho 83706

Gerald Angelo Barcella
